Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 12, 2021 has been entered.  All arguments and the IDS submitted on Jul. 12, 2021 have been fully considered.  
 
Status of the Claims 
	Claims 1-9, 15-22 and 24-26 are currently pending.

Claims 10-14 and 23 are cancelled.
Claims 1-6, 16 and 24-26 have been considered on the merits.   

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 6 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. granulocyte-macrophage colony-stimulating factor (GM-CSF)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 102
New claim rejections under 35 USC § 102 were prompted following submission of Applicant’s information disclosure statement on Jul. 12, 2021.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (Diabetologia, 2008)(ref. of record) as evidenced by Ashton et al. (US 2014/0134732 A1) and Gstraunthaler (ALTEX-Alternatives to Animal Experimentation, 2003).
With respect to claims 1, 3, 5 and 24, Shen teaches a culture medium comprising 10 µmol/l LA (lipoic acid) and 10 µmol/l ALC (acetyl-L-carnitine) (Fig. 3 and pg. 170 Col. 2). 
Although the Shen does not teach the claimed uses of the culture medium for embryos, gamete and stem cells as recited in claim 1 or for improving the success rate of in vitro fertilization as recited in claim 16, the culture medium compositions of the prior art is the same as those claimed by applicant.  Thus, the intended uses of the culture medium for embryos, gamete and stem cells and improving the success rate of in vitro fertilization are also inherent in the culture medium of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
With respect to claim 6, Shen teaches the culture medium is DMEM supplemented with 10% (v/v) fetal bovine serum (FBS) (pg. 166-167 bridging 
Therefore, the reference anticipates the claimed subject matter.   

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 5, 6, 16, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (Diabetologia, 2008)(ref. of record) as evidenced by Ashton et al. (US 2014/0134732 A1) and Gstraunthaler (ALTEX-Alternatives to Animal Experimentation, 2003).
With respect to claims 1, 3, 5 and 24, Shen teaches a culture medium comprising 10 µmol/l LA (lipoic acid) and 10 µmol/l ALC (acetyl-L-carnitine) (Fig. 3 and pg. 170 Col. 2). 
Although the Shen does not teach the claimed uses of the culture medium for embryos, gamete and stem cells as recited in claim 1 or for improving the success rate of in vitro fertilization as recited in claim 16, the culture medium compositions of the prior art is the same as those claimed by applicant.  Thus, the intended uses of the culture medium for embryos, gamete and stem cells and improving the success rate of in vitro fertilization are also inherent in the culture medium of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, 
 With respect to claim 6, Shen teaches the culture medium is DMEM supplemented with 10% (v/v) fetal bovine serum (FBS) (pg. 166-167 bridging paragraph).  DMEM contains inorganic salts, glucose (energy source), amino acids, and vitamins as evidenced by Ashton (Table 3).  FBS contains growth factors, hormones, proteins, amino acids, vitamins, glucose (energy source), endotoxin (antibiotic) as evidenced by Gstraunthaler (Table 2 and 3).
Shen does not teach the composition where the concentration of lipoic acid is 5 µM as recited in claim 26.  However, Shen teaches the compositions where concentration of lipoic acid is 0.1, 1.0, 10 and 100 µM (Fig. 1) and that these concentrations significantly increases in mitochondrial mass in adipocytes compared to control groups when both lipoic acid (LC) and acetyl-L-carnitine (ALC) are present.  Based on these data, it would be obvious to one of ordinary skill in the art at the effective time of filing of claimed invention, to modify the composition of Shen so that the concentration of lipoic acid is 0.5 µM, since the concentrations of 1 and 10 µM were known to have a significant improvement on increasing mitochondrial mass in adipocytes.  Additionally, even though, Shen does not teach the exact ranges recited in claims 1, 3 and 5, the ranges overlap significantly with the ranges taught.  Shen teaches a range of 0.1 to 100 µM for both acetyl-carnitine and lipoic acid and the claims recite ranges of 5 to 50 µM and 5 to 20 µM for acetyl-carnitine and ranges of 2.5 to 40 µM and 5 to 10 µM for lipoic acid.  Furthermore, one of ordinary skill in the art would recognize that the concentrations of acetyl-carnitine and lipoic acid in a cell culture medium are 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 2, 4 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shen as evidenced by Ashton and Gstraunthaler (as applied to claims 1, 3, 5, 6, 16, 24, and 26 above), and further in view of Xiong et al. (Aesthetic Plastic Surgery, 2012) as evidenced by Inlow et al. (US 6,048,728).
The teachings of Shen can be found in the previous rejection above. 
Shen does not teach the medium containing acetyl-cysteine at a concentration of 5 to 50 µM as recited in claim 2, or in a concentration of 5 to 10 µM as recited in claim 4, or in a concentration of 10 µM as recited in claim 25.  However, Xiong teaches a cell culture medium for adipose-derived stem cells containing 40 µg/ml N-acetyl-L-cysteine (NAC) (abstract and pg. 1261 Col. 2 para. 2).  Xiong further reports that the presence of NAC in the medium improved the cell proliferation of the cells and prevented apoptosis (abstract, pg. 1262 para. 5-6 and Figs. 1 and 2) and that it has been demonstrated that NAC can promote the proliferation of different cell types and inhibit apoptosis (pg. 1261 Col. 1 para. 4).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the culture medium taught by Shen to include additional agents that improve the survival and proliferation of cells such as acetyl-cysteine as taught by Xiong.  It would have been obvious to one of ordinary skill 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 3, 5, 6, 16, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 2013/0344595 A1) (ref. of record) in view of Atamna et al. (WO 2006/089301 A2)(ref. of record) as evidenced by Inlow et al. (US 6,048,728).
With respect to claims 1, 5 and 26, Gardner teaches a culture medium for stem cells and embryos with 5 to 40 µM lipoic acid and the medium with the concentration of lipoic acid from 5 to 10 µM (abstract, 0002 and 0014-0015).  With respect to claim 6, Gardner teaches the medium comprising NaCl (inorganic salt), glucose (energy source), amino acids, HSA (human serum albumin, a protein), hyaluronate, insulin-like growth factor (IGF) and epidermal growth factor (EGF) (growth factors), folic acid (vitamin), and penicillin and streptomycin (antibiotics) (Tables 2-4 and 3).
Gardner does not teach the culture medium containing acetyl-carnitine at a concentration of 5-50 µM, 5-20 µM or at 10 µM as recited in claims 1, 3 and 24, respectively.  However, Atamna teaches a similar culture medium for stem cells containing one or more mitochondrial protective agents that include acetyl-carnitine and lipoic acid (008, 025, 0032 and 036).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the culture medium of Gardner to include additional protective agents including acetyl carnitine as taught by Atamna.  It would have been obvious to one of ordinary skill in the art at the effect time of filing of the claimed invention was made to combine the instant ingredients for their 
With respect to claim 16, the combined teachings of Gardner and Atamna teach the claimed composition, therefore, it should have the claimed characteristic of in vitro fertilization.  In further support, Gardner teaches that culture media that includes lipoic acid are able to provide blastocysts with increased survival, increased cell numbers, increased inner cell masses and/or increased percentage of total mass made up by the inner cell compared to blastocysts cultured in a control medium (abstract and 0014). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 2, 4 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gardner in view of Atamna (as applied to claims 1, 3, 5, 6, 16, 24, and 26 above), and further in view of Ali et al. (Theriogenology, 2003) (ref. of record) as evidenced by Inlow et al. (US 6,048,728).
The teachings of Gardner and Atamna can be found in the previous rejection above. 
Neither Gardner nor Atamna teach the culture medium further containing acetyl-cysteine at a concentration of 5-50 µM, 5-20 µM or 10 µM as recited in claims 2, 4 and 25, respectively.  However, Ali teaches a medium with 0.6 mM acetyl-cysteine for oocytes and embryos (abstract).  Ali teaches that antioxidants are beneficial to culture media as reactive oxygen species scavengers and reports medium supplementation with acetyl-cysteine improved the rate of bovine embryo development (abstract).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the culture medium taught by the combined teachings of 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jul. 12, 2021 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. §103, Applicant argues that there is no motivation to add any further antioxidants such as acetyl-carnitine to the culture medium disclosed in Gardner, since Gardner does not teach that other antioxidants are used in the culture medium other than lipoic acid (Remarks pg. 5-6 bridging para.).  However, this argument was not found to be persuasive, since Gardner does not explicitly teach that other antioxidants cannot be added to the medium.  Instead, Gardner teaches that the medium including additional additives including niacinamide, riboflavin and thiamine, which are well-known antioxidants (0031).  Additionally, it is noted that Gardner suggests that effects in addition to lipoic acid’s antioxidative role in protecting cells likely contribute to the benefits of adding lipoic acid to the culture medium for gametes, zygotes and embryos (0026).  It is maintained that one of ordinary skill in the art would have been motivated to add additional known protective agents to the medium of Gardner for the benefit of providing further protection of the cells.  
Applicant argues that Atamna does not disclose or suggest a medium comprising just acetyl-carnitine and lipoic acid or suggests that acetyl-carnitine and lipoic acid In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combined teaching of Gardner and Atamna that teach a culture medium containing acetyl-carnitine and lipoic acid.  Gardner is being relied upon for the teaching that lipoic acid was a known component of culture medium for its protective properties and Atamna is being relied upon for the teaching that acetyl-carnitine was a known component of culture medium for its protective properties.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  Furthermore, the "transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps” (see MPEP 2111.03).  Therefore, the composition of claim 1 may include additional components or ingredients including diaminophenothiazine.  The argument that Atamna does not recognize that acetyl-
Applicant argues that a prima facie case of obviousness has not been established, since there is no motivation to combine the different elements of the cited art to arrive at the claimed media with the recited concentration of components and there is no reasonable expectation of success that the combination of elements would have worked as in the presently claimed combination and have the unexpected benefits on cell growth as described in the specification (Remarks pg. 6 para. 3-4).  Specifically, Applicant argues that Gardner simply not teaching that other antioxidants cannot be added to the medium is not motivation for including other components or ingredients to the composition of Gardner and simply adding other protective agents out of all the other possible reagents that could be added is also not motivation for including acetyl-carnitine to the medium of Gardner (Remarks pg. 6 para. 4).  However, this argument was not found to be persuasive, since, as stated previously, Gardner teaches that the medium including additional additives including niacinamide, riboflavin and thiamine, which are well-known antioxidants (0031).
Applicant argues that Gardner teaches the effects of lipoic acid on the cells is due to the various metabolic products of lipoic acid and not actually lipoic acid itself (Remarks pg. 6-7 bridging para.).  However, this argument was not found to be persuasive, since the mechanism of action of lipoic acid is not required by the claim and Gardner clearly teaches the benefits of lipoic acid in culture media.  
Applicant argues that the skilled person would not have any motivation to combine lipoic acid and acetyl-carnitine together in the absence of 
Applicant argues that there is no reason based on the teachings of the Atamna to remove the essential component, diaminophenothiazine, from the culture medium and combine non-essential components acetyl-carnitine and lipoic acid, since neither Atamna nor Gardner teach acetyl-carnitine and lipoic acid as the primary active agents of the media (Remarks pg. 7 para. 3).  This argument was not found to be persuasive, since the "transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps” (see MPEP 2111.03).  Therefore, the composition of claim 1 may include additional components or ingredients including 
Applicant argues that if you were to combine the teachings of Atamna with Gardner the composition the skilled person would arrive at would be one comprising 5 to 40 µM lipoic acid, acetyl-carnitine of an unknown concentration and diaminophenothiazine which is not the claimed culture medium.  Applicant further argues that no rationale has been provided why the skilled person would disregard the presence of the essential component diaminophenothiazine from the teachings of Atamna (Remarks pg. 7-8 bridging para.).  However, these arguments were not found to be persuasive, and it is maintained that it would have been obvious to one of ordinary skill in the art to optimize the concentrations of lipoic acid and acetyl-carnitine in a culture medium, since it was routine in the art to optimize the components of culture media based on the cell type and purpose of the culture as evidenced by Inlow.  Inlow teaches optimizing cell culture media is standard in the art and that some components may act synergistically and might be necessary to combine supplements of several components in the media to see the desired effect (Col. 4 lines 20-36).  Furthermore, as stated previously, "transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps” (see MPEP 2111.03).  Therefore, the composition of claim 1 may include additional components or ingredients including diaminophenothiazine.  

Applicant argues that teachings of Atamna and Gardner do not provide the skilled person with any motivation to arrive at acetyl-carnitine at a concentration of 5 to 50 µM, since Gardner does not teach a composition containing acetyl-carnitine and Atamna does not teach a concentration of acetyl-carnitine in the culture medium (Remarks pg. 8 last para.).  However, these arguments were not found to be persuasive, since it would have been obvious to one of ordinary skill in the art to optimize the concentration of the components of medium including acetyl- carnitine depending a number of factors including the type of cells being culture, the source of cells or the desired outcome (ex. maintaining the cells, proliferating the cells, differentiation of the cells, etc.).  It is maintained that components of culture media are routinely optimized in the art.  For instance, Gardner discloses optimizing the culture media to support embryo development at the different stages (0029 and 0032) and Inlow teaches optimizing cell culture media is standard in the art and that some components may act synergistically and might be necessary to combine supplements of several components in the media to see the desired effect (Col. 4 lines 20-36).  

Applicant argues that the concentration range of the acetyl-carnitine is not selected by routine trial and error, since the specifically-claimed combination of acetyl-carnitine and lipoic acid with the specifically-claimed concentrations provides a previously unknown effect of increasing GSH levels in in vitro cultured embryos (Remarks pg. 9-10 bridging para.).  However, this argument was not found to be persuasive, since it is maintained that it would have been obvious to one of ordinary skill in the art to optimize the concentration of acetyl-carnitine in a culture medium as evidenced by Inlow and Gardner.  Furthermore, Shen teaches a culture medium 
Applicant argues that the examples in the specification demonstrate the concentrations of acetyl-carnitine and lipoic acid are critical in order to provide the beneficial effects described in the application and that the claimed concentration are not taught in the Gardner or Atamna, since Gardner does not teach a composition containing acetyl-carnitine and Atamna does not teach a concentration of acetyl-carnitine in the culture medium (Remarks pg. 10 para. 3).  Similarly, Applicant argues that the claimed concentrations of acetyl-carnitine cannot be considered within routine experimentation to be arrived at, since without preforming the experiments disclosed in the present application, the skilled person would not have arrived at the claimed concentration for the associated benefits (Remarks pg. 10 para. 4).  However, these arguments were not found to be persuasive for the reasons explained above.  Briefly, it is maintained it would have been obvious to optimize the concentrations of the components of the cell culture medium taught by the combined teachings of Gardner and Atamna since this was routine in the art as evidenced by Gardner and Inlow.  Furthermore, Shen teaches a culture medium containing both acetyl-carnitine and lipoic acid within the claimed range as described in the new rejections under 35 U.S.C. § 102 (a)(1) and 103.  
Applicant argues that Ali does not remedy deficiencies of Gardner and Atamna, since the concentration of 600 µM for acetyl-cysteine taught by Ali is much higher than the claim range of 5 to 50 µM and no motivation has been provided in Ali for the skilled person to select a concentration in the claimed range (Remarks pg. 11 para. 3).  
Applicant argues that there is no motivation to add acetyl-cysteine to the medium taught by Gardner, since Ali teaches that acetyl-cysteine does not have any positive effect on embryonic development (Remarks pg. 11 para. 5 to pg. 12 para. 1).  Applicant further argues that the Examiner appears to be focusing on the general teaching of Ali that antioxidants may be beneficial additives to media, but needs to consider the reference in its entirety and, in particular, that Ali teaches that acetyl-cysteine does not have any positive effect on embryonic development (Remarks pg. 12 para. 2). However, these arguments were not found to be persuasive, since Ali clearly teaches a medium containing acetyl-cysteine for embryo and gamete culture and that antioxidants may be beneficial to synthetic culture media.  Even though, the development of the bovine oocytes into morula and blastocyst was not improved by the addition of acetyl-cysteine to medium, one of ordinary skill in the art would still be motivated to add acetyl-cysteine 


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632